DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment has overcome the rejections with respect to Sarkar et al. (2004/0111119) in view of Gunderson et al. (2013/0085406). 
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive with respect to the Perschbacher et al. (PGPUB 2018/0310892) reference. Upon further review of the Perschbacher et al. (PGPUB 2018/0310892) reference, the Examiner notes there is a single line in par. [0082] that was previously overlooked but clearly states two options for the feature extraction step. The first is to extract features across a plurality of signals (which was previously relied upon in the rejection) and the second is that the features can all be extracted from the same sensor, and thus a single physiological signal. Specifically, par. [0082] states, “includes signal characteristics extracted from different sensors, or from the same sensor.”(emphasis added). Therefore, within the disclosure of par. [0082], a medical event (episode) is detected, and a single signal from a single sensor is partitioned into M characteristics and analyzed and a prioritization of data display is determined base don the analysis of the M features (par. [0076, 0095, 0096]).
Furthermore, in an updated search, the Examiner found Kim et al. (2013/0109988) which discloses the feature of Claims 1 and 14, see rejection below.
Applicant’s arguments regarding the 35 USC 101 rejection have been considered and are not persuasive. The Examiner maintains that the processing steps as claimed could be reasonably performed in the mind and/or with the aid of pend-and-paper. The inclusion of the control circuit is at such a high level of generality that it amounts to no more than generic computer components performing generic computer structure and therefore cannot alone or in combination with the other features amount to an integration into a practical application or significantly more than the abstract idea itself. The inclusion of displays, UIs, etc. at such a high level of generality equally amount to generic computer components performing generic computer functions. Therefore, the rejection is maintained

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-12 and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite partitioning a physiological signal into a plurality of subsets; generating a signal metric, determining a target subset with the corresponding generated signal metric and prioritizing a presentation of the target subset to a user. The limitations of partitioning a signal, generating a signal metric, determining a target subset with the corresponding generated signal metric and prioritizing a presentation of the target subset to a user, as 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – using a circuit/processor to the generating, determining and presenting steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated by Kim et al. (2013/0109988).
Regarding Claims 1 and 14, Kim discloses partitioning a single heartbeat, i.e. episode, into a plurality of segments (P, Q, R, S and T segments ref, 110-150), par. [0051], Fig. 1. Kim then discloses generating a similarity metric for each segment with a reference segment; identifying target subsets/segments based on the similarity comparison and then prioritizing a presentation of the target subsets by shading or otherwise color-coding the difference between a segment and a reference segment (par. [0054]) and also ranking the differences (par. [0070], see Fig. 8 for a sample display).

Claims 1-9, 14-17 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perschbacher et al. (PGPUB 2018/0310892).
Regarding Claims 1, 3, 4 and 14, Perschbacher discloses a presentation control circuit 230 configured to generate a signal metric respectively for data subset of a physiologic signal corresponding to a device-detected presence of a physiologic event wherein the signal metric represents a characteristic of the physiologic event. Specifically, Perschbacher discloses generating a signal metric, such as heart rate variability (HRV), activation patterns, cardiac morphologies, timing, etc. to determine an arrhythmia from a single physiological signal (see par. [0064] which states the detector can receive a physiological signal) that spans the arrhythmia, i.e. physiological event (par. [0064]). Perschbacher further discloses after detecting a medical event/episode, partitioning the signal into M partitions, i.e. subsets, and determining data Y from each or from the same sensor”. It is the latter embodiment the Examiner is now relying upon (a signal from a single sensor) Perschbacher additionally discloses identifying a target subset of data using a priority scheme that effectively bins events into various degrees of priority based on a comparison of the metric data Y(M) to threshold data identifying a specific condition (par. [0070]). Lastly, Perschbacher discloses presenting a prioritized schedule or list of events to a user via output 254 (par. [0076, 0095, 0096]).
Regarding Claims 2 and 15, Perschbacher discloses a user interface, via a notebook computer, mobile device, etc. (par. [0058]) configured to display the target subset prior to other data subsets and receive a user adjudication of the device-detected physiologic event (par. [0096-0097]).
In regards to Claim 5, Perschbacher discloses determining syncope/presyncope and treating it (par. [0054]) wherein such conditions can be identified from prolonged R-R intervals (cardiac pause) which factors into HRV analysis (par. [0064]).
Regarding Claims 6-9, 16 and 17, Perschbacher discloses determining beat stability using HRV analysis which counts a ratio of stable and unstable beats within a specified time window and grouping/clustering data based on the ratio of stable and unstable beats (par. [0091]). This would result in a grouping having a highest (i.e. maximum) ratio of unstable beats to stable beats, followed by groupings having lower 
In regards to Claim 21, Perschbacher discloses the feature can be HRV which requires a heart rate a measure between two heart beats, thus encompassing a window of two heartbeats.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792